July 5, 1922. The opinion of the Court was delivered by
The plaintiff claimed to be a beneficiary under a benefit certificate issued by the defendant to her husband, J.T. Belue, on January 2, 1914, indemnifying him in the sum of $6,300.00 against death as the result of external violence and accidental means, and that the said J.T. Belue died under such circumstances on April 20, 1917. In September, 1917, she brought suit upon the certificate in the District Court of the United States for the Western District of South Carolina, and recovered judgment for the full amount claimed, $6,987.00. On writ of error to the Circuit Court of Appeals of the Fourth Circuit that Court reversed the judgment below and remanded the case for a new trial. Thereupon the plaintiff took an order of discontinuance in that Court, and instituted the present suit in the Court of Common Pleas for Spartanburg County, remitting all of the claim in excess of $3,000.00, and suing for that amount. *Page 190 
At the close of the evidence the defendant made a motion for a directed verdict, upon the grounds which will be reported, raising practically the same points as were raised and decided by the Circuit Court of Appeals. The evidence upon the two trials was the same, with the exception of an immaterial difference.
While under the case of Logan v. R.R. Co., 82 S.C. 518;64 S.E., 515, the judgment of the Circuit Court of Appeals is not res judicata upon the trial of the case, the statement of facts and conclusions of law contained in the opinion (263 Fed., 502) are entirely satisfactory to this Court, and that opinion is adopted as the opinion of this Court.
The defendant's motion for a directed verdict should have been granted, and, as the evidence shows that, upon the plaintiff's showing, she is not entitled to recover, the judgment will be reversed, with instructions to the Circuit Court to direct a verdict for the defendant under Rule 27 (90 S.E., xii).
Judgment reversed, with directions.
MR. CHIEF JUSTICE GARY concurs.
MR. JUSTICES FRASER and MARION concur in the result.